Affirmed in Part and Reversed and Remanded in Part and Memorandum
Opinion filed March 30, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00117-CV

                       VERDELL DRISKELL, Appellant
                                          V.
    CONCRETE RAISING CORPORATION AND YOLANDE DUFFIN,
                        Appellees

                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-06304

                          MEMORANDUM OPINION

      In this premises liability case, a tenant, appellant Verdell Driskell, appeals the
trial court’s summary-judgment dismissal of her personal injury claims against her
landlord, appellee Yolande Duffin, and the company that Duffin hired to make
repairs to the driveway of the premises, appellee Concrete Raising Corporation,
based on an allegedly dangerous condition in the driveway on the leased premises.
In five issues, appellant asserts the trial court erred in granting the motions for
summary judgment in favor of appellees. We affirm in part, reverse in part, and
remand.

                                I.     BACKGROUND

      In January 2014, appellant Verdell Driskell (“Driskell”) leased a single-family
residence located in Sugar Land, Texas (“the Property”), which was owned by
appellee Yolande Duffin (“Duffin”). Driskell lived in the home with her son and
daughter. At the end of June 2016, Driskell renewed her lease for another year.

      In June 2014, the Homeowner’s Association requested that Duffin repair
cracks in the sidewalk and driveway to the Property. In August 2014, Duffin hired
appellee Concrete Raising Corporation (“CRC”) to raise the profile of the driveway
and walkway panels on the Property. Driskell continued to live at the Property while
this repair work was being performed. CRC’s work created an approximate five-
inch drop-off on the right edge of the driveway to the ground.

      Driskell acknowledges the drop-off was a clearly visible, open and obvious
condition that she walked past daily to get into her car, which was parked in the
driveway. Driskell never made a request to Duffin to have a landscaping company
backfill the area adjacent to the driveway and walkways. In June 2016, Driskell
renewed her lease to the Property.

       On October 8, 2016, Driskell, while walking along the driveway, slipped off
the five-inch drop-off, lost her balance, and fell head-first into the brick garage wall
and then to the ground. She sustained a head injury and a displaced fracture of her
wrist. On January 30, 2018, Driskell filed her Original Petition alleging claims
against Duffin and CRC for negligence and premises liability, maintaining the five-
inch drop-off at the edge of the driveway constituted a “Dangerous Condition” on
the Property, causing her injuries. On August 15, 2018, Duffin filed a motion for
summary judgment, arguing she had no legal duty to warn an invitee of open and
                                           2
obvious conditions; the Property is not unreasonably dangerous; and Driskell waived
or released her right to sue Duffin in the lease agreement for any personal injuries
caused by any condition of the Property. On that same date, CRC filed its motion
for summary judgment, asserting it had no duty to warn or make safe any alleged
Dangerous Condition on the Property because Driskell had actual knowledge of the
condition and the alleged defect was open and obvious.

      On September 6, 2018, Driskell filed an amended petition, asserting claims
against Duffin for premises liability and negligence per se; claims against CRC for
negligent training and negligent supervision; and claims against both Duffin and
CRC for negligence, negligent hiring, negligent undertaking, and gross negligence.
Driskell continued to assert that the five-inch drop-off on the Property was a
“Dangerous Condition” that caused her to fall and sustain injuries.

      Driskell filed a response to both summary judgment motions on September 7,
2018. Driskell argued that “it was necessary that [she] use the Dangerous Conditions
on the Property”; Driskell maintained the necessary use exception eliminates
Duffin’s and CRC’s open and obvious arguments set forth in their summary
judgment motions. Driskell attached an affidavit to her response, attesting that it
was necessary that she use the portion of the driveway which constituted the
“Dangerous Condition,” and that she needed to traverse it in order to access the
house, to park, and to access her vehicle. Driskell asserted that she raised a fact issue
as to the necessary use exception. Additionally, in the response itself, Driskell
requested, in the alternative, that the trial court grant Driskell a continuance and
delay its ruling on the summary judgment motions “so that additional discovery may
be completed.”

      On September 13, 2018, Duffin filed a reply and objections to Driskell’s
summary judgment evidence. Duffin argued that Driskell’s claims are limited to
premises liability causes of action as Driskell was complaining that a condition of
                                           3
the Property (i.e., the five-inch drop-off) caused her fall. As to the new theories of
liability alleged in Driskell’s amended petition, Duffin argued that they all required
one essential element–a legal duty–that was absent in this case. Duffin contended
that as a landowner she “has no legal duty for open and obvious conditions and/or
conditions of which, like Driskell and the five-inch drop-off, the plaintiff is aware.”
Duffin argued that Driskell had not established a necessary use exception because
the necessary use exception only applies when an invitee cannot take reasonable
precautions to avoid the condition, which Duffin maintains is negated by Driskell’s
use of the driveway for two years, and further, that Driskell relies upon “her own
sham affidavit” and an irrelevant affidavit from another case. Duffin objected to
paragraphs 4-12 of Driskell’s affidavit and requested that they be stricken,
maintaining that Driskell’s affidavit is contradictory to Driskell’s prior deposition
testimony and is conclusory. Duffin further objected to the affidavit from another
lawsuit being attached to the response, asserting the affidavit is hearsay and not
relevant. CRC also filed objections, contending that Driskell submitted a “sham
affidavit which is conclusory, factually false and contradictory to her own
testimony.”

      On September 14, 2018, the trial court held an oral hearing on Duffin’s and
CRC’s motion for summary judgment. No reporter’s record of the hearing was made
part of the record in this appeal. The record before us does not contain a ruling on
Duffin’s objections, CRC’s objections, or Driskell’s motion for continuance.
Additionally, the record does not indicate whether Driskell requested or conducted
any additional discovery after the summary judgment hearing.

      On January 9, 2019, without specifying grounds, the trial court granted
Duffin’s and CRC’s motions for summary judgment and dismissed Driskell’s claims
against them with prejudice. This appeal timely followed.


                                          4
                                   II.   ANALYSIS

      Appellant asserts the following five issues on appeal:

      1.   The trial court erred in granting Appellees’ motions for summary
      judgment.
      2.     The trial court erred in failing to find that a fact issue was raised
      as to the applicability of the necessary use exception.
      3.    Appellant’s amended pleading added general negligence causes
      of action that were not addressed in the Appellees’ motions for
      summary judgment - therefore, these causes of action could not have
      been dismissed. As such, the trial court erred in granting a final
      summary judgment.
      4.    The trial court erred in finding that evidence that a dangerous
      condition is open and obvious is sufficient to abrogate the duty of the
      contractor that created the dangerous condition.
      5.    The trial court erred in denying Appellant’s motion for
      continuance.
A.    MOTION FOR CONTINUANCE

      In her fifth issue, Driskell argues the trial court improperly denied her motion
for continuance.

      1.     STANDARD OF REVIEW

      When a party moves for a continuance to conduct discovery, we review the
denial of the motion for a clear abuse of discretion. See Joe v. Two Thirty Nine Joint
Venture, 145 S.W.3d 150, 161 (Tex. 2004). A trial court only abuses its discretion
when it reaches a decision so arbitrary and unreasonable as to amount to a clear and
prejudicial error of law. Id.; Muller v. Stewart Title Guaranty Co., 525 S.W.3d 859,
866 (Tex. App.—Houston [14th Dist.] 2017, no pet.). The test is whether the trial
court acted without reference to guiding rules or principles. Cire v. Cummings, 134
S.W.3d 835, 838–39 (Tex. 2004).



                                           5
      2.     GOVERNING LAW

      With regard to continuances of summary judgment motions, Texas Rule of
Civil Procedure 166a(g) permits a trial court to deny a summary judgment motion
or to grant a continuance to the party opposing summary judgment if that party files
an affidavit setting forth the reasons the party cannot present the facts necessary to
respond to the motion. Tex. R. Civ. P. 166a(g); Ford Motor Co. v. Castillo, 279
S.W.3d 656, 662 (Tex. 2009). When a nonmovant “contends that it has not had an
adequate opportunity for discovery before a summary judgment hearing, it must file
either an affidavit explaining the need for further discovery or a verified motion for
continuance.” Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d 640, 647 (Tex. 1996);
Muller, 525 S.W.3d at 866; see Tex. R. Civ. P. 166a(g), 251, 252.

      The Texas Rules of Civil Procedure specify that no motion for continuance
shall be granted “except for sufficient cause supported by affidavit, or by consent of
the parties, or by operation of law.” Tex. R. Civ. P. 251. If a motion for continuance
is sought to obtain testimony, then:

      [the movant] shall make affidavit that such testimony is material,
      showing the materiality thereof, and that he has used due diligence to
      procure such testimony, stating such diligence, and the cause of failure,
      if known; that such testimony cannot be procured from any other
      source; and, if it be for the absence of a witness, he shall state the name
      and residence of the witness, and what he expects to prove by him; and
      also state that the continuance is not sought for delay only, but that
      justice may be done; provided that, on a first application for a
      continuance, it shall not be necessary to show that the absent testimony
      cannot be procured from any other source.
Tex. R. Civ. P. 252. We consider the following nonexclusive factors when deciding
whether a trial court abused its discretion in denying a motion for continuance
seeking additional time to conduct discovery: the length of time the case has been
on file, the materiality and purpose of the discovery sought, and whether the party

                                          6
seeking the continuance has exercised due diligence to obtain the discovery sought.
Muller, 525 S.W.3d at 866 (citing Joe, 145 S.W.3d at 161).

       3.      NONCOMPLIANCE WITH RULE 252

       In Section VIII of her response to summary judgment, Driskell requested a
continuance so that additional discovery could be completed. Driskell specifically
claimed she needed “to conduct discovery into the following: 1) training, hiring, and
supervision practices of CRC; 2) screening and hiring practices of Duffin;
3) communications between Duffin and CRC; 4) steps taken by Duffin to remediate
the Dangerous Condition; 5) safety standards necessary for concrete raising and
driveway repair; 6) communications between Duffin and relevant third parties;
7) property inspections conducted by Duffin; and 8) other rental properties owned
by Duffin.” Driskell maintained that the continuance was not sought for delay, but
so that justice may be done. She further contended she had sought no previous
continuances in this matter. Driskell’s trial counsel attached an unsworn declaration
to the response. Trial counsel’s declaration stated, “under penalty of perjury that the
foregoing is true and correct” and “the facts set forth in Plaintiff’s Response to
Defendants’ Motion for Summary Judgment, Section VIII ‘Motion for Continuance’
are true and correct.” The declaration also provided trial counsel’s address.

       Assuming without deciding that Driskell preserved error as to her request for
continuance in her summary-judgment response and the attached unsworn
declaration of her trial counsel, we cannot conclude that the trial court’s implicit
denial of Driskell’s motion for continuance was so arbitrary and unreasonable that it
amounted to a clear and prejudicial error of law. Joe, 145 S.W.3d at 161. Driskell’s
motion and declaration did not comply with the procedures for continuance set forth
in Rule 252 of the Texas Rules of Civil Procedure or governing case law.1 Neither

       1
           The trial court did not rule on the motion for continuance, and there is no order to that
effect in our record. Because the trial court granted both Duffin and CRC’s motions for summary
                                                  7
the motion nor the declaration: identifies the type of additional discovery requested
(written discovery or deposition testimony); explains the materiality of any
additional discovery and/or testimony sought and how it was anticipated to impact
the elements at issue; sets forth the length of time needed to conduct such additional
discovery; states or shows that due diligence was exercised to procure the discovery
or testimony given the length of time the case was on file; or explains or
demonstrates how such diligent efforts to obtain the additional discovery failed. See
Tex. R. Civ. P. 252; see Joe, 145 S.W.3d at 161. Similarly, neither the motion nor
the declaration point to any place in the record showing diligent efforts to obtain the
referenced discovery or declares that there had been a motion to compel any
requested discovery. See Muller, 525 S.W.3d at 867. “[T]he failure of a litigant to
diligently utilize the rules of civil procedure for discovery purposes will not
authorize the granting of a continuance.” State v. Wood Oil Distrib., Inc., 751
S.W.2d 863, 865 (Tex. 1988). Moreover, the record before us does not contain any
discovery requests or deposition notices that Driskell served during the interim
period between the summary judgment hearing in September 2018 and the trial
court’s ruling in January 2019. For these reasons, we conclude that the trial court
did not clearly abuse its discretion when it implicitly denied Driskell’s request for a
continuance.

       Driskell’s fifth issue is overruled.

B.     SUMMARY JUDGMENT

       Driskell’s remaining issues allege the trial court erred by granting Duffin’s
and CRC’s motions for summary judgment. We address these issues below.




judgment, the trial court implicitly overruled Driskell’s motion for continuance.
                                                8
      1.     STANDARD OF REVIEW AND APPLICABLE LAW

      We review a trial court’s ruling on a motion for summary judgment de novo.
Tarr v. Timberwood Park Owners Assoc., Inc., 556 S.W.3d 274, 278 (Tex. 2018);
Texan Land & Cattle II, Ltd. v. ExxonMobil Pipeline Co., 579 S.W.3d 540, 542 (Tex.
App.—Houston [14th Dist.] 2019, no pet.). We consider all of the summary-
judgment evidence in the light most favorable to the nonmovant, crediting evidence
favorable to the nonmovant if a reasonable factfinder could and disregarding
contrary evidence unless a reasonable factfinder could not. Mack Trucks, Inc. v.
Tamez, 206 S.W.3d 572, 582 (Tex. 2006).

      To prevail on a traditional motion for summary judgment, the movant must
show that no genuine issue of material fact exists and that it is entitled to judgment
as a matter of law. Tex. R. Civ. P. 166a(c); see City of Garland v. Dallas Morning
News, 22 S.W.3d 351, 356 (Tex. 2000). The evidence raises a genuine issue of fact
if reasonable and fair-minded jurors could differ in their conclusions in light of all
of the summary judgment evidence. Goodyear Tire & Rubber Co. v. Mayes, 236
S.W.3d 754, 755 (Tex. 2007). Summary judgment for a defendant is proper only
when the defendant negates at least one element of each of the plaintiff’s theories of
recovery or pleads and conclusively establishes each element of an affirmative
defense. Hilburn v. Storage Tr. Props., LP, 586 S.W.3d 501, 506 (Tex. App.—
Houston [14th Dist.] 2019, no pet.); see Tex. R. Civ. P. 166a(c).

      2.     SUMMARY JUDGMENT ON PREMISES LIABILITY CLAIMS

             a.    PREMISES OWNER’S DUTY TO INVITEE

      “Depending on the circumstances, a person injured on another’s property may
have either a negligence claim or a premises-liability claim against the property
owner.” Occidental Chem. Corp. v. Jenkins, 478 S.W.3d 640, 644 (Tex. 2016);
Lopez v. Ensign U.S. Southern Drilling, LLC, 524 S.W.3d 836, 845–46 (Tex. App.—
                                          9
Houston [14th Dist.] 2017, no pet.) (observing “two potential but mutually exclusive
causes of action against the owner of the property”). If the injury is the result of a
contemporaneous, negligent activity on the property, ordinary negligence principles
apply. Jenkins, 478 S.W.3d at 644. If the injury is the result of the property’s
condition rather than an activity, premises liability principles apply. Id. “Although
premises liability is itself a branch of negligence law, it is a ‘special form’ with
different elements that define a property owner or occupant’s duty with respect to
those who enter the property.” Id.

      Here, Driskell has cast her claim as one of premises liability based on an
allegedly unreasonably dangerous condition on the Property; as such, her cause of
action against Duffin is properly characterized as sounding in premises liability as
opposed to ordinary negligence. See Lopez, 524 S.W.3d at 849–50. For a premises-
liability defendant to be liable for a plaintiff’s injury, that plaintiff must prove:

      (1) that [the defendant] had actual or constructive knowledge of some
      condition on the premises; (2) that the condition posed an unreasonable
      risk of harm to [the plaintiff]; (3) that [the defendant] did not exercise
      reasonable care to reduce or to eliminate the risk; and (4) that [the
      defendant’s] failure to use such care proximately caused [the
      plaintiff’s] personal injuries.
United Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 471–72 (Tex. 2017) (alterations
in original). A defendant in a premises liability case is liable only to the extent it
owes the plaintiff a legal duty. Gen. Elec. Co. v. Moritz, 257 S.W.3d 211, 217 (Tex.
2008). The existence of a duty is a question of law for the court. Id.

      Duty is a threshold inquiry in a premises liability claim, and the scope of the
duty owed to the claimant varies according to the plaintiff’s status as invitee,
licensee, or trespasser. Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 767 (Tex.
2010). Here, it is undisputed that Driskell leased the Property from Duffin, making



                                            10
her an invitee.2 See Parker v. Highland Park, Inc., 565 S.W.2d 512, 515 (Tex. 1978)
(holding that the duty owed by a landlord to its tenant is the duty owed to an invitee).

       Generally, a premises owner owes invitees a duty to either make safe or warn
invitees of concealed dangers of which the premises owner is, or reasonably should
be, aware but the invitee is not. Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 203
(Tex. 2015). “Ordinarily, the landowner need not do both; the landowner can satisfy
its duty by providing an adequate warning even if the unreasonably dangerous
condition remains.” Phillips v. Abraham, 517 S.W.3d 355, 360 (Tex. App.—
Houston [14th Dist.] 2017, no pet.) (citing Austin, 465 S.W.3d at 203). “This general
rule comports with the rationale for imposing a duty on landowners in the first
place.” Id. The landowner usually is in a better position than the invitee to know of
hidden dangers on the premises, so the law mandates that the landowner take
precautions to protect invitees against the dangerous conditions, to the extent the
landowner knows or should know of them. Id.

       “When an invitee is aware of an unreasonably dangerous condition on the
premises, the condition, in most cases, will no longer pose an unreasonable risk
because the law presumes that the invitee will take reasonable measures to protect
against known risks. . . .” Phillips, 517 S.W.3d at 360 (citing Austin, 465 S.W.3d at
203); see Advance Tire & Wheels, LLC v. Enshikar, 527 S.W.3d 476, 481 (Tex.
App.—Houston [1st Dist.] 2017, no pet.) (when an invitee becomes aware of an open
and obvious risk, the risk is generally “no longer considered to be unreasonable”).
This rationale explains why the Supreme Court of Texas characterized the
landowner’s negligence duty to an invitee as a duty to make safe or warn of


       2
         “An invitee is ‘one who enters on another’s land with the owner’s knowledge and for the
mutual benefit of both.’” Am. Indus. Life Ins. Co. v. Ruvalcaba, 64 S.W.3d 126, 134 (Tex. App.—
Houston [14th Dist.] 2001, pet. denied) (quoting Rosas v. Buddie’s Food Store, 518 S.W.2d 534,
536 (Tex. 1975)).
                                              11
unreasonably dangerous conditions that are not open and obvious or otherwise
known to the invitee. See Phillips, 517 S.W.3d at 360 (citing Austin, 465 S.W.3d at
203). As explained in Austin,

      This general rule is consistent with the reasons for imposing a duty on
      landowners in the first place. The landowner is typically in a better
      position than the invitee to be aware of hidden hazards on the premises,
      so the law mandates that the landowner take precautions to protect
      invitees against such hazards, to the extent the landowner is or should
      be aware of them . . . .
      When the condition is open and obvious or known to the invitee,
      however, the landowner is not in a better position to discover it. When
      invitees are aware of dangerous premises conditions—whether because
      the danger is obvious or because the landowner provided an adequate
      warning—the condition will, in most cases, no longer pose an
      unreasonable risk because the law presumes that invitees will take
      reasonable measures to protect themselves against known risks, which
      may include a decision not to accept the invitation to enter onto the
      landowner's premises. See, e.g., Restatement (Third) of Torts: Liab. for
      Physical & Emotional Harm § 51 cmt. a (2012) (observing that
      reasonable care “only requires attending to the foreseeable risks in light
      of the then-extant environment, including foreseeable precautions by
      others”); Restatement (Second) of Torts § 343 cmt. b (1965) (observing
      that landowner must “give such warning that the [invitee] may decide
      intelligently whether or not to accept the invitation, or may protect
      himself against the danger if he does accept it”). This is why the Court
      has typically characterized the landowner's duty as a duty to make safe
      or warn of unreasonably dangerous conditions that are not open and
      obvious or otherwise known to the invitee.
Id. (alteration in original) (citations omitted).

      This general rule recognizes that a premises owner’s duty toward its invitee is
not absolute; a landowner “is not an insurer of [a] invitee’s safety.” Austin, 465
S.W.3d at 203 (internal quotations and citations omitted). Instead, a landowner owes
a duty to exercise ordinary, reasonable care. See id. Thus, a defendant has “no duty”
to take safety measures beyond those that an ordinary, reasonable landowner would
take. Id. at 204. What a reasonable landowner would do is often a jury question,
                                            12
but sometimes it is not. Id. In most circumstances, a landowner who provides an
adequate warning acts reasonably as a matter of law, and because there is no need to
warn against obvious or known dangers, a landowner generally has no duty to warn
of hazards that are open and obvious or known to the invitee. Id.

      The Supreme Court of Texas recognizes exceptions to the general rule under
which an invitee’s awareness of the risk does not relieve the landowner of its duty
to make the premises reasonably safe. See Austin, 465 S.W.3d at 204, 208; see also
Zappa v. IKEA Holdings US, Inc., No. 14-17-00936-CV, 2018 WL 4702382, at *3
(Tex. App.—Houston [14th Dist.] Oct. 2, 2018, no pet.) (mem. op.) (once the
defendant demonstrates the applicability of the general rule as a matter of law, the
burden shifts to the plaintiff to create a fact issue showing that the necessary-use
exception applies). As relevant here, an exception to the no-duty rule arises when
(1) it was necessary for the invitee to use the portion of the premises containing the
allegedly unreasonably dangerous condition and (2) the landowner should have
anticipated that the invitee was unable to avoid the unreasonable risks despite the
invitee’s awareness of them. See Austin, 465 S.W.3d at 207–08.

             b.     DUFFIN’S SUMMARY JUDGMENT MOTION
      In her first and second issues, Driskell challenges the trial court’s order
granting Duffin’s summary judgment motion. Driskell argues that even if appellees
have provided sufficient proof of the openness and obviousness of the dangerous
condition, Driskell has provided sufficient evidence to raise a fact issue as to whether
it was necessary for her to traverse the dangerous condition.

      In Duffin’s traditional summary judgment motion, she argued that Driskell’s
premises liability claim failed as a matter of law because the evidence established
conclusively that the alleged dangerous condition on the Property was open and



                                          13
obvious and known to Driskell.3 She argues that Driskell’s knowledge of the
allegedly dangerous condition nullified any duty Duffin and CRC owed to Driskell.
“[A] landowner generally has no duty to warn of hazards that are open and obvious
or known to the invitee.” Austin, 465 S.W.3d at 204.

                     i.      DUFFIN ESTABLISHED NO LEGAL DUTY

       We consider whether Duffin’s summary judgment evidence established that
the five-inch drop-off was open and obvious and known to Driskell. The evidence
presented included Driskell’s deposition, her lease agreement, and photographs of
the allegedly Dangerous Condition on the Property. In her deposition, Driskell
admits the five-inch drop-off was clearly visible as she went out daily to get into her
car. Driskill acknowledged she walked by it every day and that the condition was
open and obvious to her. Driskell also concedes that from August 2014 when the
concrete work was done, until her fall in October 2016, she never made any written
request to Duffin to correct the condition on the Property. She further testified that
the condition which allegedly caused her fall was not concealed and she had actual
knowledge of the condition on August 24, 2014, and on the day of her accident.

       Under the applicable standard of review, we conclude that the summary-
judgment evidence proved as a matter of law that the alleged unreasonably
Dangerous Condition on the Property was known to Driskell before the occurrence
made the basis of this suit. See Phillips, 517 S.W.3d at 361. Thus, applying Austin,
Duffin’s and CRC’s duty to Driskell was negated by Driskell’s admissions unless
Driskell presented some evidence that the necessary-use exception applies. See

       3
           In Duffin’s summary judgment motion she also alleged that the Property is not
unreasonably dangerous and Driskell waived or released her right to sue Duffin in the lease
agreement for any personal injuries caused by any condition of the Property. As the trial court
could have found Duffin did not owe a duty to Driskell, we do not address the remaining ground
asserted by Duffin in its motion.


                                              14
Austin, 465 S.W.3d at 198, 208; Phillips, 517 S.W.3d at 358 (concluding “the trial
court did not err in granting summary judgment on the ground that the landlords had
no duty to warn the tenant or repair the driveway because the tenant knew about the
driveway’s condition months before the occurrence made the basis of this suit.”);
Moritz, 257 S.W.3d at 216 (court found the owner “had no duty to warn Moritz that
the ramp he had been using for more than a year had no handrails.”).

                      ii.     DRISKELL FAILS TO SHOW NECESSARY USE

       Driskell does not refute the open and obvious nature of the allegedly
Dangerous Condition or her knowledge of the allegedly Dangerous Condition on the
Property. Instead, Driskell urges us to consider the necessary use exception to the
no-duty rule.4 In her summary judgment response, Driskell alleges that “it was
necessary that [she] use the Dangerous Conditions on the Property.” Driskell
maintains the necessary use exception eliminates Duffin’s and CRC’s open and
obvious arguments set forth in their summary judgment motions. Driskell relies on
summary judgment evidence attached as exhibits to her response, including her own
affidavit, four photographs of the Property, and her deposition. Driskell also relies
on Duffin’s and CRC’s summary judgment evidence.

                                      Driskell’s Affidavit

       Driskell asserts, unlike the tenant in Phillips, that she submitted an affidavit
that she had to walk along the portion of the driveway with the Dangerous Condition
to park her vehicle, access the house, and to access her parked vehicle. See 517
S.W.3d at 361. She maintains she necessarily had to use the portion of her driveway
which constituted the Dangerous Condition.

       4
          In her amended petition, under her cause of action for premises liability, Driskell added
allegations regarding necessary use. Among her allegations, Driskell contended “[i]t was
necessary for Driskell to use the dangerous driveway on the Property to access her vehicle and the
front door of the house.”
                                                15
       Duffin objected to paragraphs 4-12 of Driskell’s affidavit and requested that
they be stricken, maintaining that Driskell’s “sham affidavit” did not establish the
essential elements of necessary use or raise a fact issue. Duffin also objected to the
affidavit as conclusory. Duffin argues under the “sham affidavit” rule a trial court
can properly disregard an affidavit from a non-movant that contradicts deposition
testimony or appears to be a sham to avoid a summary judgment. See Lujan v.
Navistar, Inc., 555 S.W.3d 79, 90 (Tex. 2018).

       Generally, to preserve an objection for appellate review, the trial court must
either make an express or implicit ruling.5 Tex. R. App. P. 33.1. The trial court did
not expressly rule in writing or orally rule on Duffin’s objections to Driskell’s
evidence. However, for purposes of preservation of error, “an appellate court treats
a party’s objections to defects in the ‘form’ and the ‘substance’ of an affidavit
differently.” Stone v. Midland Multifamily Equity REIT, 334 S.W.3d 371, 374 (Tex.
App.—Dallas 2011, no pet.). Defects in substance are “those that leave the evidence
legally insufficient” and may be raised for the first time on appeal despite the trial
court’s failure to rule on the objections. Id. A defect in form of an affidavit must be
objected to in the trial court, and the failure to obtain a ruling waives the objection
on appeal. Seim v. Allstate Tex. Lloyds, 551 S.W.3d 161, 163-64 (Tex. 2018) (per
curiam).

       Duffin’s objections based on Driskill’s alleged “sham affidavit” is an attack
on the form of the affidavit, and not its substance, such that it must be first addressed
by the trial court. Bates v. Pecos Cnty., 546 S.W.3d 277, 285 (Tex. App.—El Paso
2017, no pet.); see also Smiley Dental–Bear Creek, P.L.L.C. v. SMS Fin. LA, L.L.C.,
No. 01-18-00983-CV, 2020 WL 4758472, at *4 (Tex. App.—Houston [1st Dist.]

       5
           For there to be an implicit ruling, the record must contain something indicating that the
trial court ruled on the objections, other than the mere granting of a motion for summary judgment.
Torres v. GSC Enterprises, Inc., 242 S.W.3d 553, 560 (Tex. App.—El Paso 2007, no pet.).
                                                16
Aug. 18, 2020, no pet.) (mem. op.) (citing UT Health Sci. Ctr.-Houston. v. Carver,
No. 01-16-01010-CV, 2018 WL 1473897, at *5–6 (Tex. App.—Houston [1st Dist.]
Mar. 27, 2018, no pet.) (mem. op.) (“Formal defects include objections to hearsay,
lack of foundation, lack of personal knowledge, sham affidavit, statement of an
interested witness that is not clear, positive direct, or free from contradiction, best
evidence, self-serving statements, and unsubstantiated opinions.”)); Hogan v. J.
Higgins Trucking, Inc., 197 S.W.3d 879, 883 (Tex. App.—Dallas 2006, no pet.)
(objection based on sham affidavit asserts a defect in form). Duffin’s failure to
obtain a ruling from the trial court on her sham affidavit and conclusory objections
to Driskell’s affidavit failed to preserve error for our review on appeal. See Tex. R.
App. P. 33.1(a)(2)(A); see Seim, 551 S.W.3d at 163–64 (explaining that rules of error
preservation apply to summary judgment proceedings).

         Driskell’s Failure to Establish Second Element of Necessary Use

      Duffin argues that even if the trial court accepted Driskell’s affidavit, it does
not address the second element of necessary use–that Duffin should have anticipated
that Driskell was unable to avoid the unreasonable risks despite Driskell’s awareness
of them. See Austin, 465 S.W.3d at 207–08. The necessary use exception does not
apply when plaintiffs “are aware of the risks and could have avoided them.” Id. at
208; see Lopez, 524 S.W.3d at 849–50 (holding necessary use exception did not
preclude summary judgment against plaintiff who was injured on stairway when
plaintiff failed to present evidence establishing that alternate route was not available
or was unreasonably dangerous, and other evidence showed that plaintiff could have
avoided risk posed by stairway by using an alternate stairway); Phillips, 517 S.W.3d
at 361–62 (concluding necessary use exception did not apply when evidence
established plaintiff knew of allegedly unreasonably dangerous condition on portion
of driveway and it was not necessary for him to walk over or through the portion of
the driveway containing the condition); see, e.g., Kennedy v. Wal-Mart Stores Tex.,
                                          17
LLC, 03-19-00587-CV, 2020 WL 1943357, at *3 (Tex. App.—Austin Apr. 23, 2020,
no pet.) (“As there was more than one way for Kennedy to retrieve the bottle of wine,
which would have allowed her to avoid it falling on her foot, the ‘necessary use’
exception does not apply.”); Padron v. Catholic Diocese of Austin, No. 06-18-
00087-CV, 2019 WL 1548637, at *5 (Tex. App.—Texarkana Apr. 10, 2019, no pet.)
(mem. op.) (“necessary-use exception does not apply here since the summary
judgment evidence demonstrated that Padron was aware of the risks posed by the
dark side stairway and could have avoided them by turning on the light, requesting
that someone turn on the light, or walking back up to the classroom to seek assistance
from the principal to illuminate the side stairway”); Simpson v. Orange Cnty. Bldg.
Materials, Inc., No. 09-18-00240-CV, 2019 WL 470090, at *5 (Tex. App.—
Beaumont Feb. 7, 2019, no pet.) (mem. op.) (“when the summary judgment evidence
establishes that the plaintiff could have avoided the condition, then the necessary-
use exception does not apply, and summary judgment is appropriate”); Zappa, 2018
WL 4702382, at *4 (holding necessary use exception did not apply because the
evidence conclusively established that an alternative route existed that plaintiff could
have used to avoid passing through the barriers).

               Summary Judgment Evidence Negates Necessary Use

      In this case, the necessary use exception does not apply because the summary
judgment evidence demonstrated that Driskell was aware of the risks posed by the
five-inch drop-off and could have avoided it. The undisputed summary judgment
evidence established Driskell was not injured while attempting to access her home
from the driveway; rather, Driskell allegedly fell on the passenger side of her vehicle
when she stepped forward to go around to the front of the car to retrieve her keys
from the ignition. Photographs of the Property submitted by CRC as summary
judgment evidence demonstrate alternate routes existed. The photographs show a
clear path from the driver’s side of the vehicle to the front door of the house.
                                          18
Moreover, Driskell could have simply parked her car in the street in front of the
Property to avoid the drop-off or even in a different location on the driveway.
Driskell’s own deposition testimony shows that Driskell knew about the allegedly
Dangerous Condition since August 2014 and avoided it until she fell two years later.
The evidence therefore conclusively negates the necessary use exception. In other
words, it was not necessary that Driskell walk along the condition or the right side
of the driveway where she fell to access the driver’s side of her vehicle to retrieve
her keys from the ignition. Driskell failed to present any evidence that Duffin should
have anticipated Driskell was unable to avoid the unreasonable risks of the drop-off
despite her actual knowledge of the condition.

      Because Driskell failed to set forth specific facts showing a genuine issue on
the applicability of the necessary use exception, we conclude the trial court did not
err in granting Duffin’s summary judgment motion. See Austin, 465 S.W.3d at 208;
see also Lopez, 524 S.W.3d at 850; Phillips, 517 S.W.3d at 361–62.

      We overrule Driskell’s first and second issues as they relate to her claims
against Duffin for premises liability.

      3.     NEGLIGENCE CLAIMS
      In her third issue, Driskell asserts the trial court erred in granting a final
summary judgment as to the general negligence causes of action that were not
addressed in Duffin’s and CRC’s motions for summary judgment.

             a.     TRIAL COURT GRANTED MORE RELIEF THAN REQUESTED

      “The purpose of a summary judgment is to ‘provide a method of summarily
terminating a case when it clearly appears that only a question of law is involved and
that there is no genuine issue of fact.’” G & H Towing Co. v. Magee, 347 S.W.3d
293, 296–97 (Tex. 2011) (quoting Gaines v. Hamman, 163 Tex. 618, 358 S.W.2d
557, 563 (1962)). Summary judgments, however, may only be granted upon grounds

                                         19
expressly asserted in the summary judgment motion. Id. at 297; see also McConnell
v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341 (Tex. 1993) (holding that
summary judgment motion under Rule 166a(c) itself must contain ground upon
which it is made, reliance may not be placed on briefs or summary judgment
evidence). “A trial court may not grant summary judgment in favor of a party that
does not properly move for it by motion.” Sweet Water Well Serv., LLC v. West
Houston Airport Corp., No. 14-18-00596-CV, 2020 WL 5048356, at *2 (Tex.
App.—Houston [14th Dist.] Aug. 27, 2020, no pet.) (mem. op.) (citing Teer v.
Duddlesten, 664 S.W.2d 702, 703 (Tex. 1984); Sw. Invs. Diversified, Inc. v. Estate
of Mieszkuc, 171 S.W.3d 461, 468 n.15 (Tex. App.—Houston [14th Dist.] 2005, no
pet.); Daniels v. Daniels, 45 S.W.3d 278, 282 (Tex. App.—Corpus Christi 2001, no
pet.) (“A trial court may not grant a motion for summary judgment in a case where
no motion for summary judgment was ever filed.”)). “When a trial court grants more
relief than requested and, therefore, makes an otherwise partial summary judgment
final, that judgment, although erroneous, is final and appealable.” Magee, 347
S.W.3d at 298.

      A limited exception, however, applies where the unaddressed cause of action
is precluded as a matter of law by other grounds raised in the case. See id. at 297
(citing Wilson v. Davis, 305 S.W.3d 57, 73 (Tex. App.—Houston [1st Dist.] 2009,
no pet.)); see also PAS, Inc. v. Engel, 350 S.W.3d 602, 610 (Tex. App.—Houston
[14th Dist.] 2011, no pet.) (“The application of an exception requires ‘a very tight
fit’ between what was proved or disproved in the motion and what elements must be
proved or disproved for the unaddressed claim.”). “In such a case, a party has moved
for summary judgment but omitted at least one ground or cause of action.” Sweet
Water Well Serv., LLC, 2020 WL 5048356, at *3 (citing Wilson, 305 S.W.3d at 74;
Engel, 350 S.W.3d at 609; Zarzosa v. Flynn, 266 S.W.3d 614, 620 (Tex. App.—El


                                        20
Paso 2008, no pet.); Vogel v. Travelers Indem. Co., 966 S.W.2d 748, 754 (Tex.
App.—San Antonio 1998, no pet.)).

      If the omitted ground shares a common element or is derivative of a cause of
action on which summary judgment was properly granted, then the error is harmless
and the judgment of the trial court should be affirmed. Magee, 347 S.W.3d at 296–
98; Wilson, 305 S.W.3d at 74–75 (concluding exception did not apply because none
of the “unaddressed liability theories or claims” were derivative of any other and did
not share the same elements as the addressed theories); Engel, 350 S.W.3d at 609–
10 (concluding exception did not apply to unaddressed claim of breach of fiduciary
duty under “common ground” argument where trial court granted summary
judgment for fraud claim); Zarzosa, 266 S.W.3d at 621 (“Since the
misrepresentation element of [plaintiff’s] fraud and fraudulent inducement claims
has been disposed of, reversal of the summary judgment for consideration of those
claims would be meaningless in this case.”).

             b.    DUFFIN’S MOTION FOR SUMMARY JUDGMENT

      Because the trial court’s order granting Duffin’s summary judgment
dismissed claims that were not raised in Duffin’s motion for summary judgment, the
trial court’s order was in error. Sweet Water Well Serv., LLC, 2020 WL 5048356, at
*2. As set forth, supra, Driskell’s original petition asserted a “negligence/premises
liability” claim against Duffin. In her summary judgment motion, Duffin argues that
she has no legal duty to warn or make safe any alleged Dangerous Condition on the
Property because Driskell had actual knowledge of the condition and the claimed
defect was open and obvious. Additionally, Duffin maintains the Property is not
unreasonably dangerous. Duffin also asserted Driskell waived or released her right
to sue Duffin in the lease agreement for any personal injuries caused by any
condition of the Property.

                                         21
      After summary judgment motions were filed, Driskill amended her petition,
adding negligence claims against Duffin: negligence, negligent hiring, negligent
undertaking, premises liability, negligence per se, and gross negligence. In her
response, Driskell summarily asserts that “Defendants only address Plaintiff’s claim
for premises liability in their motions for summary judgment. Claims added in
Plaintiff’s First Amended Petition are not addressed in either Defendant’s summary
judgment motion.” Duffin filed a reply and objections to Driskell’s summary
judgment evidence. Duffin argued that Driskell’s claims are limited to premises
liability causes of action as Driskell was complaining that a condition of the Property
(i.e., the five-inch drop-off) caused her fall. As to the new theories of liability
alleged in Driskell’s amended petition, Duffin argued that they all required one
essential element–a legal duty–that was missing in this case. The trial court granted
Duffin’s summary judgment motion and dismissed all of Driskell’s claims against
Duffin. The trial court erred in granting Duffin relief on causes of action that were
not addressed in Duffin’s summary judgment motion. Sweet Water Well Serv., LLC,
2020 WL 5048356, at *2. Thus, we must analyze if this harmed Duffin. See Magee,
347 S.W.3d at 297–98.

     No Harm in Trial Court’s Dismissal of Negligence Claims against Duffin

      As we observed, supra, Driskell has cast her claim as one of premises liability
against Duffin.    Driskell alleges that her injury resulted from the Property’s
condition–the five-inch drop-off on the driveway. Because premises-liability and
negligence claims are based on independent theories of recovery, “they are not
interchangeable.” United Scaffolding, Inc., 537 S.W.3d at 471. “Underpinning the
distinctions between these claims is the principle that ‘negligent activity
encompasses a malfeasance theory based on affirmative, contemporaneous conduct
by the owner that caused the injury, while premises liability encompasses a


                                          22
nonfeasance theory based on the owner's failure to take measures to make the
property safe.’” Id. (quoting Del Lago, 307 S.W.3d at 776).

      Even if a plaintiff “attempt[s] to characterize h[er] claim as something other
than premises liability, ‘[c]reative pleading does not change the nature of a claim.’”
United Scaffolding, Inc., 537 S.W.3d at 480. “[I]f a claim is properly determined to
be one for premises defect, a plaintiff cannot circumvent the true nature of the claim
by pleading it as general negligence.” Id. “Such creative pleading would allow
plaintiffs to ‘plead around the heightened standard for premises defects, which
requires proof of additional elements . . . .’” Id. “Likewise, one cannot transform
the true nature of a claim by submitting it . . . under a different theory of recovery.”
Id. (citing Clayton W. Williams, Jr., Inc. v. Olivo, 952 S.W.2d 523, 529 (Tex. 1997)).

      Here, Driskell cannot transform her premises defect claim into claims for
negligence against Duffin.       Allowing Driskell to maintain these additional
negligence claims against Duffin would essentially impose a lesser duty on Duffin
where none existed on the premises liability claim. See, e.g., Brinker v. Evans, 370
S.W.3d 416, 420 (Tex. App.—Amarillo 2012, pet. denied) (finding that the trial
court was not required to submit a negligence-per-se claim where the plaintiff’s
injury resulted from a premises defect). This would run afoul of the Texas Supreme
Court’s ruling in United Scaffolding, Inc. See 537 S.W.3d at 480.

      Because Driskell’s claims in this case stem from an alleged premises defect,
she cannot recast them in negligence. Driskell’s claims for negligence, negligent
hiring, negligent undertaking, negligence per se, and gross negligence against Duffin
are not viable; thus, the trial court’s dismissal of these claims against Duffin was
harmless error. See Magee, 347 S.W.3d at 296–98.

      Driskill’s third issue addressing claims against Duffin is overruled.



                                          23
             c.     CRC’S MOTION FOR SUMMARY JUDGMENT

      Because the trial court’s order granting CRC summary judgment dismissed
claims that were not raised by CRC in its motion for summary judgment, the trial
court’s order was in error. Sweet Water Well Serv., LLC, 2020 WL 5048356, at *2.
As set forth, supra, in her original petition, Driskell asserts a “negligence/premises
liability” claim against CRC. In its traditional summary judgment motion, CRC
asserts, like Duffin, that Driskell’s premises liability claim fails as a matter of law
because CRC owes Driskell no legal duty to warn or make safe any alleged
Dangerous Condition on the Property because Driskell had actual knowledge of the
condition and the claimed defect was open and obvious.

      After CRC filed its motion for summary judgment, Driskill amended her
petition, eliminating a cause of action raised against CRC for premises liability and
adding negligence causes of action – negligence, negligent hiring, negligent training
and negligent supervision, negligent undertaking, and gross negligence. In her
response, Driskell summarily asserts that “Defendants only address Plaintiff’s claim
for premises liability in their motions for summary judgment. Claims added in
Plaintiff’s First Amended Petition are not addressed in either Defendant’s summary
judgment motion.” CRC did not file a supplemental or amended summary judgment
motion or a reply to Driskell’s response. Although CRC did file objections to
Driskell’s affidavit, the record does not reflect a ruling on its objections by the trial
court. The trial court granted CRC’s summary judgment motion and dismissed all
of Driskell’s claims against CRC. The trial court erred in granting CRC relief on
causes of action that were not addressed in CRC’s summary judgment motion. Sweet
Water Well Serv., LLC, 2020 WL 5048356, at *2. Thus, we must analyze if this
harmed Driskell. See Magee, 347 S.W.3d at 297–98.



                                           24
                         The Trial Court’s Error was not Harmless

       On appeal, CRC now argues that no matter how Driskell presents her
negligence causes of action, duty is an essential element of each of her claims. CRC
contends the summary judgment evidence conclusively establishes Driskill had
actual knowledge of the claimed premises defect for over two years prior to her fall
and that the drop-off was open and obvious. CRC maintains that these undisputed
facts negate any duty which CRC may have owed Driskell. Moreover, CRC asserts
that since Driskell testified she has no idea how the fall occurred, she cannot
establish CRC owed her a duty which it breached. We disagree.

       Here, CRC was granted summary judgment on Driskell’s negligence claims
based upon CRC’s contention that, like a landowner, it had no legal duty because
the alleged Dangerous Condition was open and obvious and Driskell knew about the
condition. The law relied upon by CRC applies to landowners. CRC maintains the
negligence claims arise from the same facts and that the lack of a duty also precludes
Driskell’s negligence claims as to CRC. We disagree. At no time did CRC file any
motion or reply setting forth its duty under a negligence standard.6 CRC has not
shown “a very tight fit” between what was proved or disproved in its motion and
what elements must be proved or disproved for the unaddressed claims for
negligence, negligent hiring, negligent training and negligent supervision, negligent
undertaking, and gross negligence. See Engel, 350 S.W.3d at 610. As such, the
exception does not apply to CRC. Thus, the trial court’s dismissal of Driskell’s
claims against CRC was not harmless.                   See Magee, 347 S.W.3d at 296–98.
Driskell’s third and fourth issues asserting claims against CRC are sustained.

       6
          Driskell’s fourth issue asserts that “[t]he trial court erred in finding that evidence that a
dangerous condition is open and obvious is sufficient to abrogate the duty of the contractor that
created the dangerous condition.” After her amended pleading, only negligence claims against
CRC remained and, as set forth above, CRC did not set forth its duties as a contractor under any
negligence standard. As such, Driskell’s fourth issue is sustained.
                                                  25
                                III.   CONCLUSION

      We affirm the trial court’s denial of a motion for continuance. We affirm the
trial court’s order granting summary judgment on all claims against Duffin. We
reverse the portion the trial court’s judgment as to CRC and remand the case to the
trial court for proceedings consistent with this opinion.




                                        /s/    Margaret “Meg” Poissant
                                               Justice


Panel consists of Justices Bourliot, Hassan, and Poissant.




                                          26